              Case 3:20-cr-00467-IM      Document 12       Filed 02/17/21     Page 1 of 2




Fidel Cassino-DuCloux
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
Fidel_Cassino-DuCloux@fd.org

Attorney for Defendant




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                                                     No. 3:20-cr-00467-IM

                                      Plaintiff,
                                                             DECLARATION OF COUNSEL IN
         v.                                               SUPPORT OF UNOPPOSED MOTION
                                                                TO CONTINUE TRIAL DATE
MICHAEL LEE PILGRIM,

                                    Defendant.

         I, Fidel Cassino-DuCloux, declare:

         1.       I am counsel of record in this matter for the defendant, Michael Lee Pilgrim.

         2.       A continuance of the current trial date of March 2, 2021, to a date at least 90 days

from the present setting is necessary as more time is required to continue discovery review,

identify necessary research and investigation tasks to be conducted, consult with and effectively

advise Mr. Pilgrim, and adequately prepare the case.




Page 1    DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
          TRIAL DATE
              Case 3:20-cr-00467-IM      Document 12       Filed 02/17/21    Page 2 of 2




         3.       I have spoken with the defendant and explained the reasons for requesting a

continuance and his rights under the Speedy Trial Act. Mr. Pilgrim agrees with the reasons for

the continuance and waives his rights to a speedy trial.

         4.       Assistant United States Attorney Gregory Nyhus has been contacted and does not

object to this continuance.

         5.       This declaration is made in good faith and in support of the motion for

continuance of the trial date in this case.

         I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge and belief and that this declaration was executed on

February 17, 2021, in Portland, Oregon.


                                               /s/ Fidel Cassino-DuCloux
                                               Fidel Cassino-DuCloux
                                               Assistant Federal Public Defender




Page 2    DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
          TRIAL DATE
